70 N.Y.2d 816 (1987)
The People of the State of New York, Respondent,
v.
Milton Irizarry, Appellant.
Court of Appeals of the State of New York.
Argued October 13, 1987.
Decided November 12, 1987.
Charles F. Crimi for appellant.
Theodore E. Wiggins, Jr., District Attorney (William A. Mulligan of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed for reasons stated in the memorandum at the Appellate Division (126 AD2d 982).